DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants submission filed on 5/13/2021 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 2/18/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1-28 are pending. Claims 1-14 and 21-28 are currently withdrawn. Claim 20 has been amended. Claims 15-20 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2021 was received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 

Claims 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hino et al. "A long-term culture of human hepatocytes which show a high growth potential and express their differentiated phenotypes." Biochemical and biophysical research communications 256.1 (1999): 184-191 (hereinafter Hino). This rejection is newly applied.
Claim 15 describes a composition comprising a population of human hepatocytes and a population of murine fibroblasts in co-culture in vitro, wherein the composition is incubated with a culture medium comprising human serum for at least 1 hour. 
Claim 16 describes the composition of claim 15, wherein the culture medium comprises from about 5% to about 10% vol/vol human serum. 
Claim 18 describes the composition of claim 15, wherein the composition is incubated with the culture medium for at least 24 hours. 
Claim 19 describes the composition of claim 15, wherein the composition is incubated with the culture medium for at least 7 days. 
in vitro for at least 6 weeks. 
Hino describes the in vitro co-culture of human hepatocytes and Swiss 3T3 cells (a type of murine fibroblast) in a culture medium containing human serum (Hino, abstract). Hino describes performing several optimization trials in order to determine the optimal concentration of human serum and found that 10% human serum (HS) was ideal, corresponding to the limitations of instant claim 16 (Hino, pg 186 col 2). Hino monitors human hepatocytes colony formation within the co-culture using phase contrast microscopy (Hino, Fig 1). As shown in Fig 1E, Hino was able to clearly identify a human hepatocyte colony from the surrounding 3T3 cell population by day 35. Hino further monitors human hepatocyte function up to 72 days as shown in Fig 4. Hino states that the human hepatocytes which were co-cultured with 3T3 cells retained their functions for more than 2 months at levels comparable to those short-term cultures of porcine hepatocytes (Hino, pg 190 col 2).  Accordingly, Hino anticipates claims 15-16 and 18-20. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. US 2006/0270032A1. Pub date 11/30/2006 (hereinafter Bhatia, reference of record) in view of Sokal et al. US8778607. Patent date 07/15/2014 (hereinafter Sokal, reference of record). This rejection is repeated for the same reasons as stated in the non-final office action on 2/18/2021. A reply to applicant’s arguments is found below. 
A description of claims 15-16 and 18-20 can be found above. 
Claim 17 describes the composition of claim 15, wherein the culture medium further comprises about 0.1 to about 1 nM insulin and about 1 to about 25 mM glucose. 
Bhatia teaches in vitro co-culturing methods and micro-patterning techniques using hepatocyte and fibroblast co-cultures incubated with culture medium containing serum, insulin and glucose (Bhatia, para 12, 43, 132 and claims 1, 3, 12). Bhatia provides embodiments wherein the hepatocytes are human and wherein the fibroblasts are 3T3-J2 murine cells (Bhatia, para 131 and 132). Bhatia describes adding 3T3-J2 fibroblasts to a serum-supplemented hepatocyte culture wherein the medium is replaced daily (Bhatia, para 132). Bhatia exemplifies using 10% (v/v) fetal bovine serum which corresponds to the serum concentration ranges recited in claim 16. Bhatia describes culturing media containing 0.5 U/mL insulin and glucose which are about the same as those recited in claim 17 (para 127 and 131). Bhatia teaches various incubation times ranging from several hours (para 132) to 3-6 weeks (para 156 and Figure 3c). Although Bhatia discloses using serum-supplemented medium, Bhatia does not explicitly recite using human serum as recited in claims 15 and 16. 

It would have been prima facie obvious to one of ordinary skill in the art to use the human serum-supplemented medium described by Sokal with the in vitro co-cultured composition described by Bhatia. Bhatia exemplifies the use of 10% (v/v) fetal bovine serum for the co-culture. Thus, it would have been a matter of simple substitution for Bhatia to use human serum rather than fetal bovine serum. Sokal’s disclosure describes the interchangeability of these two serums and states that both are suitable for culturing hepatocytes and liver tissue (Sokal, column 22 lines 40-65). Furthermore, Sokal describes the strong preference of human serum when culturing human hepatocytes. Thus, one would have been motivated to use human serum rather than fetal bovine serum since the instant claims are directed towards culturing human hepatocytes. Therefore, one would expect a higher degree of biocompatibility and optimal growth when using human serum to culture human hepatocytes. 
Furthermore, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the incubation time, insulin, glucose and human serum concentrations recited in the instant claims. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that it would not have been obvious to substitute the human serum taught by Sokal into the method of co-culture described by Bhatia. Applicant states that the Office failed to address the points raised in the response dated 12/10/2021 that it was unexpected and unpredictable whether the use of human serum would be effective in culturing murine fibroblasts with human hepatocytes. 
Applicant is invited to review the newly applied rejection over Hino in which human serum is used to co-culture murine fibroblasts with human hepatocytes. Hino shows that “HS promotes the growth of human hepatocytes” (Hino, pg 187) which were co-cultured with 3T3 murine fibroblasts. Thus, using human serum is in fact both expected and predictable in light of the cited prior art. 
Applicant further argues that human serum (taught by Sokal) is not interchangeable with bovine serum (taught by Bhatia). Applicant argues that whether a given cell population will survive in a serum from a different species is unpredictable in the art and references Haylett et al for support. Applicant argues that the present invention demonstrates that it was unexpected that human serum could be used in co-cultures of hepatocytes and a population of murine fibroblasts. Applicant references data from the specification indicating that hepatocyte co-cultured with human serum (10 v 6 weeks) showed stabilized morphology, longer enzymatic hepatocyte function, and better production of urea/albumin and better retention of insulin resistance as compared to co-cultures without human serum.
Regarding applicant’s arguments of unexpected success in using human serum in the co-culturing procedure, these arguments are not found persuasive. A close inspection of the co-culturing conditions from Bhatia indicates that the serum-supplemented hepatocyte medium contained bovine serum rather Sokal describes the strong preference of human serum when culturing human hepatocytes (Sokal, column 22 lines 40-45). Thus, one would have been motivated to use human serum rather than fetal bovine serum since the instant claims are directed towards culturing human hepatocytes. Thus, one of ordinary skill would expect longer enzymatic hepatocyte function, and better production of urea/albumin and better retention of insulin resistance as compared to co-cultures without human serum. In particular, one of ordinary skill would understand that all mammalian serum albumin forms are chemically similar and act to bind, sequester and stabilize a range of molecules and ions within the cell medium, thus contributing to improve enzymatic hepatocyte function and retention of insulin resistance. One of ordinary skill would expect that human hepatocytes in co-culture using either human serum or bovine serum would exhibit stabilized morphology compared to cultures without serum. Therefore, it would have been a matter of simple substitution for Bhatia to use human serum rather than fetal bovine serum. Furthermore, applicant’s reference to Haylett does not support applicants claim that culturing in bovine serum would be detrimental to human hepatocytes. Haylett only shows different lipoprotein ratios and uptake in fibroblast cells and not hepatocytes. Furthermore, Haylett does not show any cytotoxic effects. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of copending Application No: 14/867,909 (US Patent Application Publication Number 2016/0252494 A1, hereinafter Bhatia’16) in view of Sokal (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims would be rendered obvious if the copending claims under Bhatia’16 were available as prior art.  This rejection is repeated for the same reasons as stated in the non-final office action on 2/18/2021. A reply to applicant’s arguments is found below. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The copending claims under Bhatia’16 are drawn to an in vitro cellular composition comprising populations of parenchymal cells and non-parenchymal cells co-cultured as recited in claim 1.  Similar to the 103 rejection stated above, Bhatia’16 discloses a hepatocyte and fibroblast co-culture using serum supplemented medium (para 138) and recites 0.5 U/mL insulin and high glucose as components in the hepatocyte culture medium. Bhatia’16 exemplifies the use of 10% (v/v) bovine serum in the culture medium. Although Bhatia’16 discloses using serum-supplemented medium, Bhatia does not explicitly recite using human serum as recited in claims 15 and 16. 
Sokal describes culturing primary human liver cells (hepatocytes) in serum-supplemented culture medium comprising human serum. Sokal describes preferred concentration ranges between 5-20 % (v/v) (Sokal, column 22 lines 40-65). Furthermore, Sokal describes the advantages of adding insulin and glucose (column 21, line 46 and 38, respectively) to medium when culturing liver cells.  
It would have been obvious to one of ordinary skill in the art to use the human serum-supplemented medium described by Sokal with the in vitro co-cultured composition described by Bhatia’16. Bhatia’16 exemplifies the use of 10% (v/v) fetal bovine serum for the co-culture. It would have been a matter of simple substitution for Bhatia’16 to use human serum rather than fetal bovine serum. Sokal’s disclosure describes the interchangeability of these two serums and states that both are suitable In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made. Therefore, the presently claimed invention embraces the competing claims.

Response to Traversal
Applicant has requested holding the instant provisional rejection in abeyance. Absent applicant’s arguments, the provisional nonstatutory double patenting rejection over claims 15-20 is maintained accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633